department of the treasury internal_revenue_service washington d c date number info release date uil nos united_states senate washington d c attention dear this letter is in reply to your inquiry dated date on behalf of your constituent will receive a severance payment from the united because of a medical disability upon his discharge from the is concerned that the severance payment will be subject_to income_tax states withholding at a flat percent rate taxability of severance payments generally gross_income for federal_income_tax purposes includes all income from whatever source derived unless a specific exclusion applies gross_income does not include amounts received for personal injuries or sickness resulting from active_service in the armed_forces if an individual was entitled to an amount on or before date was a member or under a binding written commitment to become a member of the armed_forces on date received the amount because of a combat-related_injury or would be entitled to receive disability compensation from the veterans administration va if he or she applied see sec_104 and sec_104 of the internal_revenue_code code in 778_fsupp_894 e d va the taxpayer was discharged from the military and received a lump-sum disability severance payment the va subsequently decided that the taxpayer was entitled to disability benefits the cid cid cid taxpayer filed a timely refund claim for taxes paid on the severance payment because the taxpayer had received an award of va benefits and therefore was an individual described in sec_104 of the code the court held the disability severance payment was excludable from gross_income under sec_104 the internal_revenue_service has acquiesced in this decision accordingly to exclude disability severance payments from gross_income a taxpayer must be able to show the following he or she received a disability severance payment he or she is an individual described in sec_104 and if claiming a refund of taxes the claim is not barred by the statute_of_limitations withholding requirements on severance_pay regarding income_tax_withholding requirements on severance_pay sec_3402 of the code requires employers to withhold income_tax on payments of wages made to employees to the extent it is determined at the time of payment that a payment can be excluded from gross_income under sec_104 the payment is not subject_to income_tax_withholding see sec_31_3401_a_-1 of the employment_tax regulations if it has not been established at the time of payment that the severance payment can be excluded from gross_income withholding would apply any payments made by an employer to an employee on account of dismissal that is involuntary separation from the service of the employer constitute wages regardless of whether the employer is legally bound by contract statute or otherwise to make such payments see sec_31_3401_a_-1 of the regulations because the severance payment is paid in addition to regular wages it will be a supplemental wage payment if the employer identifies the amount of the supplemental_wages separately from the amount of regular wages and has withheld income_tax from the employee’s regular wages the employer must withhold on supplemental_wages by using one of two methods add the supplemental and regular wages for the most recent payroll_period of the year then determine the income_tax_withholding based on treating the total as a single payment for a single payroll_period subtract the tax already withheld from the regular wages from the income_tax_withholding determined for the total_payment withhold the remaining tax from the supplemental_wages withhold a flat percent of the supplemental_wages without allowance for exemptions and without reference to any regular payment of wages an employer can elect to use either method the percent flat rate for supplemental_wages was established by section of the omnibus_budget_reconciliation_act_of_1993 pub_l_no in summary from the information provided by your constituent it appears the employer would be correct in withholding federal_income_tax from the severance payment this letter will be made available for public inspection after names addresses and other identifying information have been deleted as appropriate under the freedom_of_information_act i hope this information is helpful to you in responding to your constituent if you have further questions please call me or alfred g kelley identification_number at sincerely mary oppenheimer assistant chief_counsel employee_benefits and exempt_organizations
